DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-13 in the reply filed on November 12, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the uploaded calendar entries."  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13 and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 11-13 and 21-34, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including to receive a listing of one or more scheduled activities for each of a plurality of users; identify a plurality of different types of mobility modes potentially available to transport the users to the one or more scheduled activities; retrieve from one or more service providers of the mobility modes, the potential availability of the mobility modes provided by the service provider and any service provider indicated constraints regarding the mobility modes; analyze the listing of the one or more scheduled activities, a listing of identified mobility modes, the potential availability of the mobility modes provided by service providers, preferences or constraints for one or more of the users, and constraints indicated by one or more service providers; prepare a mobility plan for each user based on the analysis, the mobility plans including a mobility planning server selected mobility mode for each activity requiring user transport to the activity; confirm the availability of mobility modes included in the mobility plans; confirm user acceptance of the mobility plans; schedule a selected mobility mode for each activity requiring user transport to the activity; and update, delete, or change a mobility plan when one or more conditions change. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the future travel activities of persons and related transactional/commercial relationships with transportation service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations); managing personal behavior).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a travel agent or planner observing travel needs and availabilities of users, evaluating them, and judging a mobility plan/transportation 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring transportation plan information presented to a user based on, e.g., user data or time data; LendingTree, LLC v. Zillow, Inc., Nos. 2014-1435, 2014-1531, 2015-1186 (Fed. Cir. July 25, 2016)—(applying for loans and receiving offers via a third-party intermediary, similar because at another level of abstraction the claims could be characterized as requesting transportation and receiving a mobility plan via a third-party intermediary; Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, which also characterizes the invention)).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (server comprising one or more processors, non-transitory computer readable media, public network—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "programming constructions," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (server comprising 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc.,
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit the data collection and analysis of abstract idea identified above, without adding any additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  
Claims 22, 29-30, and 34 add a non-specific "user device" that also serves as a general link to a technological environment/field of use and is used for the same generic computer functions.  The same is true for the "user interface"/"graphical user interface" and icons of claims 31-32.  This interface can also be viewed as only being used for extra-solution activities (i.e., data-gathering/data inputting in conjunction with the abstract idea, see MPEP 2106.05(g)) and using the general link to a technological environment (i.e., computers and the Internet) to communicate data in a generic fashion. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (user device, user interface/graphical user interface and icons), 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, 21-29, and 33-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar, et al., U.S. Pat. Pub. No.  2020/0182637 (Reference A of the attached PTO-892).
As per claim 11, Kumar teaches a mobility planning server comprising one or more processors configured by programming constructions encoded on non-transitory computer readable media (¶ 0181), the mobility planning server configured to: 
receive, over a public network (¶ 0188), a listing of one or more scheduled activities for each of a plurality of users (¶¶ 0031, 94); 
identify a plurality of different types of mobility modes potentially available to transport the users to the one or more scheduled activities (¶¶ 0015, 74); 

analyze the listing of the one or more scheduled activities, a listing of identified mobility modes, the potential availability of the mobility modes provided by service providers, preferences or constraints for one or more of the users, and constraints indicated by one or more service providers (¶¶ 0033, 116-18); 
prepare a mobility plan for each user based on the analysis, the mobility plans including a mobility planning server selected mobility mode for each activity requiring user transport to the activity (¶¶ 0119-20); 
confirm the availability of mobility modes included in the mobility plans (¶¶ 0083—availability for specific rather than general itineraries; see also ¶ 0086—tracked itineraries are refreshed periodically); 
confirm user acceptance of the mobility plans (¶¶ 0086, 128);
schedule a selected mobility mode for each activity requiring user transport to the activity (¶ 0122); and 
update, delete, or change a mobility plan when one or more conditions change (¶ 0122). 
As per claim 12, Kumar teaches claim 11 as above.  Kumar further teaches to: retrieve, from the listing for each activity requiring user transport or delivery, one or more of the time of the activity, the flexibility of time for the activity, and the duration of the activity (¶¶ 0093-94); retrieve, from the listing for each activity requiring user transport or delivery, the drop off address (¶¶ 0093-94); deduce, for each activity requiring user transport or delivery when a pickup address is not provided in the listing, the pickup address from user location information (¶¶ 0093-94); and retrieve, from the listing for each activity requiring user transport or delivery, the preferred mode of mobility or other preferences if provided in the listing (¶¶ 0093-95). 
As per claim 13, Kumar teaches claim 11 as above.  Kumar further teaches to receive user selection of a non-selected mobility mode and update the mobility plan to include the user selected mobility mode (¶ 0117—"add new ones"). 
As per claim 21, Kumar teaches claim 11 as above.  Kumar further teaches the mobility modes comprise one or more of walking, a private car, a rental vehicle, a shared car driven by the user, a shared car not driven by the user, an autonomous vehicle, a shared autonomous vehicle, a bike, a taxi, and public transportation (¶¶ 0015, 74, 129).
As per claim 22, Kumar teaches claim 11 as above.  Kumar further teaches to receive a listing of one or more scheduled activities for each of a plurality of users, the mobility planning server is further configured to: receive a mobility plan request via a user device (¶ 0034); receive, from the user device, a listing of one or more scheduled activities spanning a time frame that is consistent with a time frame specified in the plan request (¶¶ 0093-94); retrieve, from the listing for each activity requiring user transport or delivery, one or more of the time of the activity, the flexibility of time for the activity, and the duration of the activity (¶¶ 0093-94); retrieve, from the listing for each activity requiring user transport or delivery, the pickup address and drop off address (¶¶ 0093-94); and retrieve, from the listing for each activity requiring user transport or delivery, the preferred mode of mobility or other preferences if provided in the listing (¶¶ 0093-95).
As per claim 23, Kumar teaches claim 11 as above.  Kumar further teaches to send, for each activity requiring user transport to the activity, a proposed route to a selected mobility mode or service provider for the selected mobility mode (¶¶ 0161, 166).
As per claim 24, Kumar teaches claim 23 as above.  Kumar further teaches to send, for each activity requiring user transport to the activity, a proposed route to a non-selected mobility mode or service provider for the non-selected mobility mode (¶¶ 0161, 166—the demand is expressed but not yet reserved (i.e., it is non-selected)).
As per claim 25, Kumar teaches claim 11 as above.  Kumar further teaches to receive user confirmation of the selected mobility mode (¶¶ 0086, 128).
As per claim 26, Kumar teaches claim 11 as above.  Kumar further teaches to notify a mobility mode service provider that a mobility mode is in route to a user (¶ 0139).
As per claim 27, Kumar teaches claim 26 as above.  Kumar further teaches to receive traffic information from a mobility mode service provider or a traffic service provider (¶ 0067).
As per claim 28, Kumar teaches claim 11 as above.  Kumar further teaches to receive from a mobility mode or mobility mode service provider one or more of availability, location, and time of arrival of the mobility mode (¶¶ 0130—availability).
As per claim 29, Kumar teaches claim 11 as above.  Kumar further teaches to receive a listing of one or more scheduled activities for each of a plurality of users, the mobility planning server is configured to upload calendar entries from a calendar application accessible via a user device for each of the plurality of users (¶¶ 0093-94).
As per claims 33-37, Kumar teaches a method in a mobility planning server comprising one or more processors configured by programming constructions encoded on non-transitory computer readable media, the method comprising: steps implementing the functionality of analogous claims 11, 22-23, and 27-28 (see citations above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. in view of Joiner, et al., U.S. Pat. Pub. No.  2018/0189372 (Reference B of the attached PTO-892). 
As per claim 30, Kumar teaches claim 29 as above.  Although Kumar teaches the mobility planning client module (see above), it does not explicitly teach to synchronize calendar entries for a predefined time period from the calendar application accessible via the user device with the calendar entries uploaded; which is taught by Joiner (¶ 0014).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Joiner—namely, to reduce processing lag (see ¶ 0001).  Moreover, this is merely a combination of old elements in the art of scheduling.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. in view of Official Notice. 
As per claim 31, Kumar teaches claim 11 as above.  Kumar does not explicitly teach to provide a user interface for allowing the uploaded calendar entries to be edited.  Official Notice is taken that this functionality is old and well-known in commonplace calendar interfaces (e.g., Microsoft Outlook).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in the art—so that the user can modify calendar entries when needed or desired.  Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 32, Kumar in view of Official Notice teaches claim 31 as above.  Kumar further teaches the user interface comprises a graphical user interface that is configured to provide for the use of vehicle mobility icons to indicate a mobility mode preference for a calendar entry activity (Figs. 5A-5B). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Demarchi, et al., U.S. Pat. Pub. No.  2016/0203422 (Reference C of the attached PTO-892) relates to a personal mobility planner. 
Tulabandhula, et al., U.S. Pat. Pub. No.  2017/0357914 (Reference D of the attached PTO-892) relates to a personal mobility planner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628